Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Claim Interpretation 
Claims 1-20 are being interpreted under 35 U.S.C. § 112(f). Applicant’s response to claim interpretations has been fully considered. Examiner respectfully disagrees; see the following response below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1: a communication module configured to wirelessly communicate with remote sensing devices, wherein at least one of the remote sensing devices is external to the vehicle, and the at least one of the remote sensing devices and the vehicle are separate, a display configured to present a vehicle rendering of the vehicle; and a controller configured to: in response to detecting an activation event, collect sensing data via the communication module; determine whether an object is coupled to the vehicle based on the sensing data; and in response to detecting an object coupled to the vehicle, modify the vehicle rendering to include an object rendering of the object.

Claim 3: the communication module is configured to collect the sensing data via vehicle-to-vehicle (V2V) communication
Claim 4: the communication module is configured to collect the sensing data via vehicle-to-infrastructure (V2I) communication
Claim 13: an autonomy unit configured for park-assist
Claim 19: a second communication module configured to communicate with a remote server

112(f) claim interpretation for the Amended Claim 1:
Accordingly, examiners will apply 35 U.S.C. 112(f) to a claim limitation if it meets the following 3-prong analysis:
Claim1: A vehicle comprising: a communication module configured to wirelessly communicate with remote sensing devices, wherein at least one of the remote sensing devices is external to the vehicle, and the at least one of the remote sensing devices and the vehicle are separate, a display configured to present a vehicle rendering of the vehicle; and a controller configured to: in response to detecting an activation event, collect sensing data via the communication module; determine whether an object is coupled to the vehicle based on the sensing data; and in response to detecting an 

 the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;   
              There is no “means” or “step” terms, however the term “communication module” is used as a substitute for "means", which is a generic placeholder in the Claim1 limitation.        
Examiner Note:   the Structure must be part of the claim in specific form for the generic placeholder “configured to” to perform the recited function; because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “communication module” in claim 1. Although the structure in mentioned in specification, but the Claim as a whole is examined under BRI (Broadest reasonable Interpretation).
Examiner respectfully disagrees and the response to the argument is below.                                                                                                                                                                                                                                                             

(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and 
configured to” wirelessly communicate with remote sensing devices “;
Remote sensing devices could be any device such as (Lidars, cameras, mobile devices etc., wireless communication system configured to communicate via a wireless local area network (WLAN)  and dedicated short-range communications (DSRC) channel ; with clearly mentioning proximity requirement of remote ( distant ) devices.
         
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Communication module has not been modified by sufficient structure to perform claimed function in the amendment.
Note: Claim 1 -112F evaluation applies to Claim 20, as the Claim limitations are substantially similar to Claim 1. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

	Communication module/second communication module: 
	“In the illustrated example, the communication module 106 includes a dedicated short-range communication (DSRC) module. A DSRC module includes antenna(s), radio(s) and software to communicate with nearby vehicle(s) via vehicle-to-vehicle (V2V) communication.” [0024];
	“Additionally or alternatively, the communication module 106 includes a cellular vehicle-to-everything (C-V2X) module.  AC-V2X module include hardware and software to communicate with other vehicle(s) via V2V communication, infrastructure-based module(s) via V2I communication, and/or, more generally, nearby communication devices (e.g., mobile device-based modules) via V2X communication.” [0027]
Autonomy unit:
“the terms "module" and "unit" refer to hardware with circuitry to provide communication, control and/or monitoring capabilities.” [0069]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim 1-11, 13, 14, 16-19 and 20 are rejected based on 103 as being unpatentable over Gomez-Mendoza (USPUB 20190084477) in view of Zhang (USPUB 20170341583) and further in view of Karas (USPUB 20190111845)
 Concerning claim1, Gomez-Mendoza teaches the following: A vehicle comprising: a communication module configured to wirelessly communicate with remote sensing devices,
 ("The processor 402, non-transitory memory 404 and the display device 414 may be in communication with each other over a conventional address/data/control bus 410. In some examples, the bus 410 couples the processor 402 to a user input device, such as a keyboard, 412 also located in the passenger compartment, for example, in the dashboard., ..., ([0048], Fig.4) "; "Referring to FIGS. 1-4, a tow vehicle 10 is attached to a trailer 80 at a trailer hitch 27. ...,. The sensor system 19 may include one or more sensors 20, 22 and/or one or more cameras 26. ..., The one or more sensors 20, 22 may include, but are not limited to, ultrasonic range finder, radar, sonar, LIDAR (Light Detection and Ranging, which can entail optical remote sensing...,...,. Additional sensors may also be possible. [0028]”; "…, the vehicle 10 is in communication with other vehicles or devices via a shared network (not shown). The shared network may include any type of network that allows sending and receiving communication signals, such as a wireless telecommunication network, a cellular telephone network, a time division multiple access (TDMA) network, (CDMA) network, (GSM), (3G) network (4G)  

and a controller configured to: in response to detecting an activation event, collect sensing data via the communication module; ("…, a rear-facing camera 26 is attached above a trailer hitch 27 which is also attached to the rear end 14 of the tow vehicle 10. The rear facing camera 26 may be a monocular camera, binocular camera, or another type of sensing device capable of providing a view of the rear travelling path of the tow vehicle 10. The rear facing camera 26 captures images 25 of a rear environment of the vehicle 10. For example, when the trailer 80 is attached to the vehicle 10 at the trailer hitch 27, the images 25 captured by the camera 26 include a representation of the front end 90 of the trailer 80.(Gomez-Mendoza [0029]) “ ; “The vehicle 10 includes a vehicle processor 402, e.g., computing device or data processing hardware, such as, but not limited to, central processing unit having one or more computing processors, in communication with nontransitory memory or hardware memory 404, e.g., a hard disk, …,…, causes the processor 402 to determine the dimensions of the trailer 80 based on received sensor system data 29 and generate an animation of the top view of the trailer 80 attached to the rear end 14 of the tow vehicle 10 based on the determined dimensions. (Gomez-Mendoza [0032])”); wherein the trailer being attached to the vehicle at the trailer hitch corresponds to the activation event.
 
determine whether an object is coupled to the vehicle based on the sensing data;                                                                        ("Referring to FIGS. 1-4, a tow vehicle 10 is attached to a trailer 80 at a trailer hitch the trailer 80 is attached to the tow vehicle 10 at the tow vehicle centerline 28.(Gomez-Mendoza [0030] )"; "The vehicle 10 includes a vehicle processor 402, e.g., computing device or data processing hardware, such as, but not limited to, central processing unit having one or more computing processors,…,. In some examples, the non-transitory memory 404 stores instructions that when executed, causes the processor 402 to determine the dimensions of the trailer 80 based on received sensor system data 29 and generate an animation of the top view of the trailer 80 attached to the rear end 14 of the tow vehicle 10 based on the determined dimensions.(Gomez-Mendoza[0032] "));  wherein the trailer being attached to the tow vehicle at the tow vehicle centerline is being interpreted as determining that the object (i.e. trailer) is coupled to the vehicle.                                                                                                                                                                                                                                                                                                                   
 
 and in response to detecting an object coupled to the vehicle, modify the vehicle rendering to include an object rendering of the object.                                                                                                                                                                                                    ("A tow vehicle, such as, but not limited to a car, a crossover, a truck, a van, a sports-utility-vehicle (SUV), and a recreational vehicle (RV) may be configured to tow a trailer. The tow vehicle connects to the trailer by way of a trailer hitch. It is desirable to have a tow vehicle that is capable of generating a bird's eye-view image of the tow vehicle and the trailer to be displayed on a display. The generated image includes a vehicle representation and a trailer representation of the vehicle and trailer respectively that are proportional to the dimensions of the vehicle and the trailer. Moreover, the generated image may provide the driver with a better view of the position of the trailer with respect to the vehicle when the vehicle is making a turn. (Gomez-Mendoza [0027]) ";                                                                                                                                                                                         "FIG. 6 provides an example arrangement of operations for a method 600 of generating an overhead view 415 of a tow vehicle 10 and a trailer 80 attached to the tow vehicle 10 using the system of FIGS. 1-5. At block 602, the method 600 receiving, at a processing hardware 402 402, first sensor system data 29 from a sensor system 19 in communication with the processing hardware 402. ..., .., . At block  614,  the method  600 includes  generating,  at  the  processing  hardware  402,  an overhead image 415 including a vehicle representation 415a and a trailer representation 415b based on the trailer width W2 , the trailer length L2 , the separation distance SD, the vehicle length L1 ,   and the vehicle width W1 .  At block 616, the method 600 includes transmitting, from the processing hardware 402 to a display 414 in communication with the processing hardware 402, instructions to display the overhead image 415. (Gomez-Mendoza [0059])"

Gomez-Mendoza does not teach the following, wherein at least one of the remote sensing devices is external to the vehicle, and the at least one of the remote sensing devices and the vehicle are separate; 
However, Zhang teaches, “[0030] The communication system 42 is configured to wirelessly communicate information to and from other entities 62, such as but not limited to, other vehicles (“V2V” communication,) infrastructure (“V2I” communication), remote systems, one or more of the cameras 44 couple to the trailer 8 and/or personal devices, such as one or more smart phones, tablets, etc. In an exemplary embodiment, the communication system 42 is a wireless communication system configured to communicate via a wireless local area network (WLAN) using IEEE 802.11 standards or by using cellular data communication. However, additional or alternate communication methods, such as a dedicated short-range communications (DSRC) channel, are also considered within the scope of the present disclosure. DSRC channels refer to one-way or two-way short-range to medium-range wireless communication channels specifically designed for automotive use and a corresponding set of protocols and standards”;
Examiner note: Zhang clearly teaches communication to and from other entities, such as “V2V”( vehicle to vehicle is remote and that includes other vehicles as mentioned in the specification ), “V2I” ”( vehicle to infrastructure is remote), remote systems ( are remote sensing devices, ex: other devices; cameras couple to the trailer of the vehicle, and mobile devices; smart phones , tablets etc. and DSRC as a dedicated short-range communications channel; which is a communication system( module or unit).
(As noted similarly in the application specification of (USPUB 20200254931); “paragraph [0032] …, for example, the remote sensing device(s) include other vehicle(s) (e.g., a vehicles 304 of FIG. 3), roadside unit(s) (e.g., a roadside unit 308 of FIG. 
3), mobile device(s) (e.g., a smart phone, a wearable, a smart watch, a tablet, 
etc.), and/or other device(s) (e.g., drones, sensing unit(s) of a trailer coupled to the vehicle 100, etc.).  A remote sensing device includes (i) one or 
more range-detection sensors (e.g., a proximity sensor, a camera, etc.) 
configured to collect data that identifies nearby object(s) and (ii) a 
communication module configured for short-range communication.  For example, 
the sensing data collected by a remote sensing device includes image(s) 
collected by camera(s) and/or other data collected by radar sensor(s), lidar 
sensor(s), ultrasonic sensor(s), etc. …,” 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gomez-Mendoza, to include a display configured to present a vehicle rendering of the vehicle as taught by Zhang, at least one of the remote sensing devices is external to the vehicle. The motivation is to navigate the vehicle safely by using images taken by remote sensing devices to identify objects in the surrounding environment of the vehicle and the coupled trailer.

Gomez Mendoza as modified by Zhang does not teach, a display configured to present a vehicle rendering of the vehicle; 
However Karas teaches, a display configured to present a vehicle rendering of the vehicle; (“…, The vision system includes an image processor or image processing system that is operable to receive image data from one or more cameras and provide an output to a display device for displaying images representative of the captured image data. The vision system provides display, such as a rearview display or a top down or bird's eye or surround view display or the like. (Karas [0007])"; “…,. Thus, the system provides a top-down or birds-eye view of the left and right side regions. When the vehicle is traveling in a straight line and at a constant speed, the raw image data may be combined to generate the combined image views. As the vehicle is turned or as the speed changes, the control takes the speed data or information and the steering angle data or information into account to adapt the combining of the image portions so that the displayed combined images represent what is at that time the region along the respective side of the vehicle (Karas [0013])”; “…, The system displays the combined bird's eye view images for viewing by a driver of the vehicle during a parking maneuver of the vehicle. For example, the system may capture image data via the rearward viewing camera as the vehicle is driven forward past a parking space or forward into a parking space. The system generates and combines the image portions of the frames of captured image data based on the vehicle motion information, so that combined bird's eye view images can be displayed to the driver of the vehicle as the driver maneuvers the vehicle toward and into the parking space. (Karas [0014]"))

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gomez-Mendoza, as modified by Zhang, to include a display configured to present a vehicle rendering of the vehicle as taught by Karas, to display vehicle rendering only. The motivation is to navigate the vehicle safely and/or for esthetic purpose.

Concerning claim 2, Gomez-Mendoza and Karas does not teach wherein the communication module is a dedicated short-range communication (DSRC) module, however Zhang teaches wherein the communication module is a dedicated short-range communication (DSRC) module.
("...,. However, additional or alternate communication methods, such as a dedicated short-range communications (DSRC) channel, are also considered within the scope of the present disclosure. DSRC channels refer to one-way or two-way short-range to 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gomez-Mendoza and Karas to include, wherein the communication module is a dedicated short-range communication (DSRC) module, as taught by Zhang.  The motivation is to use the communication method DSRC as an alternative, which is designed for automotive and hence to navigate the vehicle safely.

Concerning claim 3, Gomez-Mendoza and Karas does not teach specifically teach wherein the communication module is configured to collect the sensing data via vehicle-to-vehicle (V2V) communication, however Zhang teaches wherein the communication module is configured to collect the sensing data via vehicle-to-vehicle (V2V) communication.
("...,The sensing devices 58 a-58 n include, but are not limited to, radars, lidars, optical cameras, thermal cameras, ultrasonic sensors, and/or other sensors. In addition, one or more of the sensing devices 58 a-58 n may comprise at least a vehicle speed sensor. The one or more sensing devices 58 a-58 n are in communication with the controller 40 over a suitable communication architecture or arrangement that facilitates transfer of data, commands, power, etc.(Zhang [0028])"; "The communication system 42 is configured to wirelessly communicate information to and from other entities 62, such as but not limited to, other vehicles (“V2V” communication,) infrastructure (“V2I” communication), remote systems, one or more of the cameras 44 couple to the trailer 8 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gomez-Mendoza and Karas to include, wherein the communication module is configured to collect the sensing data via vehicle-to-vehicle (V2V) communication, as taught by Zhang. The motivation is to navigate the vehicle safely by collecting the sensing data via vehicle-to-vehicle (V2V) communication.

Concerning claim 4, Gomez-Mendoza and Karas does not teach, wherein the communication module is configured to collect the sensing data via vehicle-to-infrastructure (V2I) communication, however Zhang teaches, wherein the communication module is configured to collect the sensing data via vehicle-to-infrastructure (V2I) communication.
("The communication system 42 is configured to wirelessly communicate information to and from other entities 62, such as but not limited to, other vehicles (“V2V” communication,) infrastructure (“V2I” communication), remote systems, one or more of the cameras 44 couple to the trailer 8 and/or personal devices, such as one or more smart phones, tablets, etc.(Zhang [0030])")
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gomez-Mendoza and Karas to include, wherein the communication module is configured to collect the sensing data via vehicle-

Concerning claim 5, Gomez-Mendoza and Karas does not teach, wherein the sensing data collected via the communication module includes an image captured by a camera, however Zhang teaches wherein the sensing data collected via the communication module includes an image captured by a camera."  
("…, the processor 64 receives and processes image data or an image stream from the one or more cameras 44 and assembles the image data from the one or more cameras 44 to generate a “transparent trailer” view of the rear 46 of the vehicle 10 for display on the display 54 associated with the driver communication system 24, ... As used herein, “view” denotes an image or image data stream, which is generated by the controller 40 and displayed on the display 54 of the driver communication system 24. (Zhang [0038])”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gomez-Mendoza and Karas to include, wherein the sensing data collected via the communication module includes an image captured by a camera, as taught by Zhang. The motivation is to display the image rear of the vehicle to alert the driver to navigate the vehicle safely.

Concerning claim 6, Gomez-Mendoza and Karas does not teach wherein, in response to detecting the activation event, the controller is configured to cause the communication module to transmit a request for the sensing data, however  wherein, in response to detecting the activation event, the controller is configured to cause the communication module to transmit a request for the sensing data."   
("..., The one or more sensing devices 58 a-58 n are in communication with the controller 40 over a suitable communication architecture or arrangement that facilitates transfer of data, commands, power, etc...., The sensing devices 58 a-58 n may also include a range sensor, which observes a current range of the transmission system 28 and generates sensor signals based thereon, which are communicated to the controller 40. (Zhang [0028])"; "Although only one controller 40 is shown in FIG. 1, embodiments of the vehicle 10 can include any number of controllers 40 that communicate over any suitable communication medium or a combination of communication mediums and that cooperate to process the sensor signals,...,and generate control signals to automatically control features of the vehicle 10.(Zhang[0032])") 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gomez-Mendoza and Karas to include, wherein, in response to detecting the activation event, the controller is configured to cause the communication module to transmit a request for the sensing data, as taught by Zhang. The motivation is to display an activation event to alert the driver to navigate the vehicle safely.

Concerning claim 7, Gomez-Mendoza and Karas does not teach, wherein the display is configured to present at least one of a bird’s-eye and a side view of the vehicle rendering, however Zhang teaches wherein the display is configured to present at least one of a bird’s-eye and a side view of the vehicle rendering.  
   ("In addition, the controller 40 receives and processes the image data to generate a “bird-eye” view of the vehicle 10, which includes a surround view of the vehicle 10 and/or the trailer 8, for display on the display 54 associated with the driver communication system 24. (Zhang[0039])" ;  "In one example, the calibration manager module 304 compares the images acquired from the vehicle camera image data 332 for both sides of the vehicle 10 and the trailer 8 to the images acquired from the trailer camera image data 330 for both sides of the vehicle 10 and the trailer 8 ...,(Zhang[0049]) ](Fig.1, Fig.6B, Fig. 7))")                                                                                                                                                      
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gomez-Mendoza and Karas to include, wherein the display is configured to present at least one of a bird’s-eye and a side view of the vehicle rendering, as taught by Zhang. The motivation is to navigate the vehicle safely.


Concerning claim 8, Gomez-Mendoza and Karas does not teach, wherein the activation event includes activation of at least one of an engine and a motor of the vehicle, however Zhang teaches wherein the activation event includes activation of at least one of an engine and a motor of the vehicle.  
("The propulsion system 26 may, in various embodiments, include an internal combustion engine, an electric machine such as a traction motor, and/or a fuel cell The vehicle speed sensor measures and observes a speed of the towing vehicle 10, and in one example, the vehicle speed sensor measures and observes a speed of an axle of the towing vehicle 10, and generates sensor signals based thereon. It should be noted that while the vehicle speed sensor is described herein as being associated with measuring and observing a speed of the axle, alternatively, the speed of the towing vehicle 10 can be inferred from a speed of the engine or determined by modeling, a computer vision method such as visual odometry, etc...(Zhang[0028])";  "The actuator system 36 includes one or more actuator devices 60 a-60 n that control one or more vehicle features such as, but not limited to, the propulsion system 26, the transmission system 28, the steering system 30, and the brake system 32...,(Zhang[0029])")
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gomez-Mendoza and Karas to include, wherein the activation event includes activation of at least one of an engine and a motor of the vehicle, as taught by Zhang. The motivation is to detect activation events based on vehicle/engine speed and alert the driver of the surrounding to navigate the vehicle safely.
Regarding claim 9, Gomez-Mendoza and Karas does not teach, further including a camera, and wherein the activation event includes activation of the camera, however Zhang teaches further including a camera, and wherein the activation event includes activation of the camera.     
cause the processor 64 to receive and process signals from the one or more cameras 44, and generate a transparent trailer or full view of an environment behind a towing vehicle when a trailer is attached to the towing vehicle for rendering on the display 54...,..., (Zhang [0033]))" 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gomez-Mendoza and Karas to include, further including a camera, and wherein the activation event includes activation of the camera, as taught by Zhang. The motivation is to process the signals from cameras based on the activation event to render display to alert the driver of the environment surrounding the towing vehicle and navigate the vehicle safely.

Regarding claim 10, Gomez-Mendoza and Karas does not teach: wherein the display is a touchscreen and the controller activates the camera in response to receiving a request via the touchscreen, however Zhang teaches wherein the display is a touchscreen and the controller activates the camera in response to receiving a request via the touchscreen. 
 ("The driver communication system 24 displays data for the driver and occupants of the vehicle 10, and also receives input from the driver and occupants of the vehicle 10. In one example, the driver communication system 24 comprises an infotainment system, and includes a display 54 and an input device 56. The display 54 is implemented as a flat panel display in an instrument panel or console of the vehicle 10. In this example, the display 54 is an electronic display capable of graphically displaying one or more user interfaces under the control of the controller 40. Those skilled in the art realize other techniques to implement the display 54 in the vehicle 10. The display 54 comprises any suitable technology for displaying information, including, but not limited to, a liquid crystal display (LCD), organic light emitting diode (OLED), plasma, or a cathode ray tube (CRT). (Zhang [0026])”; "The input device 56 receives inputs from the driver and/or occupant of the vehicle 10. The input device 56 may be implemented as a keyboard (not separately shown), a microphone associated with a speech recognition system (not separately shown), a touchscreen layer associated with the display 54, switches or levers, one or more buttons, a driver monitoring system (DMS) or other suitable device to receive data and/or commands from the user. Of course, multiple input devices can also be utilized. For example, at least one input device may be coupled to the hand wheel. The display 54 and the input device 56 are in communication with the controller 40 over a suitable communication architecture or arrangement that facilitates transfer of data, commands, power, etc. (Zhang [0027])")                                                                                                                  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gomez-Mendoza and Karas to include, wherein the display is a touchscreen and the controller activates the camera in response to receiving a request via the touchscreen, as taught by Zhang. The motivation is to assist the driver by having ease to input commands etc. through LCD touch screen display/buttons or knobs via communication architecture to navigate the vehicle safely.
Regarding claim 11, Gomez-Mendoza and Karas does not teach: wherein the camera is a rearview camera, and wherein the controller activates the rearview camera in response to detecting that a transmission of the vehicle is in reverse, however Zhang teaches wherein the camera is a rearview camera, and wherein the controller activates the rearview camera in response to detecting that a transmission of the vehicle is in reverse. 
"With reference to FIG. 3, in one example, based on the coupler data 324 indicating that the trailer 8 is not coupled to the vehicle 10, the calibration manager module 304 receives as input the vehicle camera image data 332. In this example, the calibration manager module 304 samples the image streams from at least one of the cameras 44 on the front 45 of the vehicle 10 to acquire an image..., In various embodiments, the calibration manager module 304 may sample the image streams from the at least one of the cameras 44 on the front 45 of the vehicle 10 to acquire the calibration image data 318 based on the range data 326, which indicates that the vehicle 10 is in a reverse range. In various embodiments, the calibration manager module 304 may sample the image data stream from the camera 44 on the rear 46 of the vehicle 10 to determine whether the vehicle 10 is approaching the trailer 8, and may then sample the image streams from the at least one of the cameras 44 on the front 45 of the vehicle 10 to acquire the calibration image data 318 based on this determination. (Zhang [0053])"
                                                                                                                                           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gomez-Mendoza and Karas to include, wherein the camera is a rearview camera, and wherein the controller activates the 
 
Regarding claim 13, Gomez-Mendoza and Karas does not teach: further including an autonomy configured for park-assist, the activation event includes a park-assist event however Zhang teaches further including an autonomy unit configured for park-assist, and wherein the activation event includes a park-assist event.     
("…,. In certain embodiments, the vehicle 10 may be an autonomous vehicle that is capable of sensing its environment and navigating with little or no user input. The vehicle 10 is depicted in the illustrated embodiment as a truck, but it should be appreciated that any other vehicle including motorcycles, passenger cars, sport utility vehicles (SUVs), recreational vehicles (RVs), marine vessels, aircraft, etc., can also be used...(Zhang[0023])” ; "..., When the vehicle 10 and the trailer 8 are travelling at low-speed (e.g. parking lot maneuver), it may be more likely to have very close obstacles/objects within the full overlapped field of view. In instances where the vehicle 10 and the trailer 8 are traveling at low-speeds, the blending zone is larger to provide a smoother image and to ensure the objects are captured in the view...,. (Zhang [0068])”)
                                                                                                                                            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gomez-Mendoza and Karas to include, further including an autonomy unit configured for park-assist, and wherein the activation  as taught by Zhang. The motivation is to navigate the vehicle safely during parking maneuvers by detecting the objects clearly.

Regarding claim 14, Gomez-Mendoza and Karas does not teach: wherein the controller is configured to fuse the sensing data collected from a plurality of remote sensing devices and determine whether an object is coupled to the vehicle based on the fused sensing data, however Zhang teaches wherein the controller is configured to fuse the sensing data collected from a plurality of remote sensing devices and determine whether an object is coupled to the vehicle based on the fused sensing data.     
("In one example, with reference to FIG. 5C, an exemplary stitched image 500 is shown. In this example, a first image stream 502 is received from one of the cameras 44 coupled to the side mirror of the vehicle 10, and a second image stream 504 is received from the other one of the cameras 44 coupled to the side mirror of the vehicle 10. A third image stream 506 is received from the camera 44 coupled to the rear 70 of the trailer 8..., (Zhang [0076])"; "With reference to FIG. 3, the view rendering module 312 generates a surround view 354 for rendering on the display 54 that is a substantially 360 degree view of about at least one of the vehicle 10 and the trailer 8 or the connected vehicle 10 and trailer 8 together. By generating a substantially 360 degree view, one or more obstacles may also be detected that are in proximity to the vehicle 10 and/or the trailer 8 by the operator and/or the sensor fusion system 74. As will be discussed, the view rendering module 312 processes the vehicle camera image data 332 from the cameras 44 on the vehicle 10 and the trailer camera image data 330 from 
                                                                                                                                            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gomez-Mendoza and Karas to include, wherein the controller is configured to fuse the sensing data collected from a plurality of remote sensing devices and determine whether an object is coupled to the vehicle based on the fused sensing data, as taught by Zhang. The motivation is to navigate the vehicle safely by detecting object coupled to the vehicle in this case trailer or other objects near the vehicle and/or trailer.

Regarding claim 16, Gomez-Mendoza and Karas does not teach: Wherein communication between the communication module and a remote sensing device includes location data, and wherein the controller is configured to identify a location of the vehicle within the sensing data based on the location data, however Zhang teaches Wherein communication between the communication module and a remote sensing device includes location data, and wherein the controller is configured to identify a location of the vehicle within the sensing data based on the location data.
("..., each of the towing vehicle 10 and the trailer 8 includes one or more cameras 44. The cameras 44 cooperate to define a surround view camera system for the vehicle 10 and trailer 8. In one example, the towing vehicle 10 includes about four to about six cameras 44, and the trailer 8 includes at least one imaging device or camera 44. In this example, the vehicle 10 includes one of the cameras 44 coupled to a...; however, the camera 44 may be coupled at any desired location along the rear 46 so as to face in a direction of the trailer 8. Optionally, one of the cameras 44 is coupled to a windshield of the vehicle 10 at a front 45 of the vehicle 10, so as to face in a forward direction, or in a direction opposite the rear 46 of the vehicle 10..., Each of the cameras 44 on the vehicle 10 are in communication with the controller 40 wirelessly, via the communication system 42, or through a wired connection to a communication architecture that facilitates the transfer of data, power, commands, etc.(Zhang[0034])”;  "…, each of the cameras 44 coupled to the vehicle 10 is fixedly coupled to the vehicle 10 in a location that is known in the vehicle coordinate system associated with the vehicle 10. …,. Stated another way, the location (position and pose) and orientation of the cameras 44 on the vehicle 10 are known to the controller 40 or pre-calibrated in the factory. Generally, each of the cameras 44 on the vehicle 10 have a field of view, and the coordinate location (X1, Y1, Z1) of the camera 44 on the vehicle 10 and the field of view of the respective camera 44 in the vehicle coordinate system are known to the controller 40. (Zhang [0035])"; “The calibration datastore 300 also stores calibration image data 318 and calibration data 320, which are each populated by the calibration manager module 304. …,. Thus, the calibration image data 318 is a reference image that is captured prior to the trailer 8 being coupled to the vehicle 10. The calibration data 320 includes a position or coordinate location in the vehicle coordinate system for each of the cameras 44 coupled to the trailer 8 and a position or a coordinate location in the vehicle coordinate system for a field of view associated with each of the cameras 44, as determined by the calibration manager module 304 (Zhang[0043])")

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gomez-Mendoza and Karas to include, wherein communication between the communication module and a remote sensing device includes location data, as taught by Zhang. The motivation is to facilitate transfer of data (in this case images), power or commands via communication system & sensing devices (cameras) and to use cameras to find the vehicle location based on the coordinates of the cameras in the vehicle coordinate system and thus help to navigate the vehicle safely. 

Regarding claim 17, Gomez-Mendoza and Karas does not teach: wherein the object rendering includes a three-dimensional rendering, and wherein the controller is configured to generate the object rendering utilizing the sensing data, however Zhang teaches wherein the object rendering includes a three-dimensional rendering, and wherein the controller is configured to generate the object rendering utilizing the sensing data .                                                                                                                    
("...,  The view rendering module 312 processes the vehicle camera image data 332 and the trailer camera image data 330 to generate a three-dimensional substantially 360 degree view about at least one of the vehicle 10 and the trailer8.(Zhang [0077])";
"..., In various embodiments, the one or more instructions of the controller 40, when executed by the processor 64, cause the processor 64 to receive and process signals from the one or more cameras 44, and generate a bird-eye or 360 degree view of an environment surrounding the towing vehicle and/or the trailer for rendering on the display 54...,..., The one or more instructions of the controller 40, when executed by the processor 64, cause the processor 64 to receive and process signals from the one or more cameras 44, and generate one or more alerts for rendering on the display 54 based on the determination. The one or more instructions of the controller 40, when executed by the processor 64, also cause the processor 64 to receive and process signals from the one or more cameras 44, and optionally, output one or more control signals to the one or more actuator devices 60 a-60 n of the actuator system 36" (Zhang [0033])).                                                                                                         
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gomez-Mendoza and Karas to include wherein the object rendering includes a three-dimensional rendering, and wherein the controller is configured to generate the object rendering utilizing the sensing data, as taught by Zhang. The motivation is to use cameras to find the vehicle location based on the coordinates of the cameras in the vehicle coordinate system and to provide object rendering; thus to help navigate the vehicle safely. 

Regarding claim 18, Gomez-Mendoza and Karas does not teach: further including an onboard database of renderings, and wherein the controller is configured to retrieve the object rendering from the onboard database upon identifying the object based on the sensing data, However Zhang teaches further including an onboard database of renderings, and wherein the controller is configured to retrieve the object rendering from the onboard database upon identifying the object based on the sensing data. 
 ("For example, as shown in more detail with regard to FIG. 3 and with continued reference to FIGS. 1-2, a dataflow diagram illustrates various embodiments of the trailer imaging system 100..., ..., the sub-modules shown in FIG. 3 can be combined and/or further partitioned to similarly generate the “bird-eye” view, the “transparent trailer” view and to determine the one or more conditions associated with the trailer 8..., In various embodiments, the trailer imaging system 100 includes a calibration datastore 300, a tables datastore 302, a calibration manager module 304, a threshold datastore 306, a conditions determination module 308, a coefficient datastore 310, a view rendering module 312 and a user interface (UI) control module 314. (Zhang [0041])";                                                                                                                
 "With reference to FIG. 3, in an instance where the calibration manager module 304 has generated the calibration data 320 and receives a subsequent signal from the coupler data 324 that indicates that the trailer 8 is coupled or re-coupled to the vehicle 10, the calibration manager module 304 queries the calibration datastore 300 and retrieves the calibration image data 318. The calibration manager module 304 also receives as input the vehicle camera image data 332, and samples the image streams from the vehicle camera image data 332 to acquire an image. It should be noted that the calibration manager module 304 may also sample the image streams from the vehicle camera image data 332 to acquire an image for calibration based on input received from the input device 56. In various embodiments, the calibration manager module 304 may sample the image streams from the vehicle camera image data 332 to acquire an image for calibration based on signals received from the sensor system 34 of the vehicle 10, such as a door ajar sensor that indicates an occupant has left the vehicle 10 to couple the trailer 8 to the vehicle 10. (Zhang [0054])")
                                                                                                                                           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gomez-Mendoza and Karas to include, further including an onboard database of renderings, and wherein the controller is configured to retrieve the object rendering from the onboard database upon identifying the object based on the sensing data, as taught by Zhang. The motivation is to make sure that the onboard database (data store) of renderings (images) are available via rendering module of the towing vehicle and compare the current image with the onboard database of images to correctly identify the object. Thus provide the driver with the correct image to navigate the vehicle safely.

Regarding claim 19, Zhang teaches further including a second communication module configured to communicate with a remote server but Gomez-Mendoza and Karas does not; However Gomez-Mendoza teaches, and wherein the controller is configured to retrieve the object rendering from the remote server via the second communication module in response to determining that the onboard database does not include the object rendering, but Karas and Zhang does not.
("The communication system 42 is configured to wirelessly communicate information to and from other entities 62, such as but not limited to, other vehicles (“V2V” communication,) infrastructure (“V2I” communication), remote systems, one or more of the communication system 42 is a wireless communication system configured to communicate via a wireless local area network (WLAN) using IEEE 802.11 standards or by using cellular data communication. However, additional or alternate communication methods, such as a dedicated short-range communications (DSRC) channel, are also considered within the scope of the present disclosure. DSRC channels refer to one-way or two-way short-range to medium-range wireless communication channels specifically designed for automotive use and a corresponding set of protocols and standards." Zhang [0030]) ;                                                                                                                                                                               Second communication method is DSRC and DSRC has two methods of communicating in itself " DSRC channels refer to one-way or two-way short-range to medium-range wireless communication channels specifically designed for automotive use and a corresponding set of protocols and standards." and it communicates with remote systems which is part of communication system. For example remote system could be cloud based system or server or remote databases, GPS, Satellite etc.
 ("In some examples, the width W2 of the trailer 80 is determined by comparing the image of the trailer 80 with one or more pre-captured images that are stored in the database 408. The processor 402 compares the captured image with the pre-captured images that identify a trailer having an associated trailer length. (Gomez-Mendoza [0055])”; “In some examples, the shared network includes a combination of data networks, telecommunication networks, and a combination of data and telecommunication networks. The shared network provides access to cloud computing resources, such as processing units and/or storage resources. The term 'cloud' services generally refers to a service performed not locally on the vehicle, but rather delivered from one or more remote devices accessible via one or more networks. (Gomez-Mendoza [0057])”; “In some examples, the received data includes information associated with the current tow vehicle 10. In this case, the processor 402 generates the bird's-eye view using the received data, providing a more accurate rendering of the vehicle and trailer. In some examples, the processor 402 receives sensor data 23 from the sensors 20, 22 supported by the vehicle 10 and based on the received sensor data 23 and the data provided from other vehicles by way of V2V communication, the processor 402 provides a better rendering of the bird's-eye-view. (Gomez-Mendoza [0058])”)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gomez-Mendoza, Karas and Zhang to include the vehicle of claim 18, further including a second communication module configured to communicate with a remote server, and wherein the controller is configured to retrieve the object rendering from the remote server via the second communication module in response to determining that the onboard database does not include the object rendering, as taught by Zhang and Gomez-Mendoza. The motivation is to have second communication module as a backup or to enhance communication between the remote systems and towing vehicle and/or other vehicles and to communicate with remote devices via networks to get the correct object rendering/image if the onboard database does not have one to match and thus display the correct image to the driver to navigate the vehicle safely.

Regarding claim 20, Claim 20 is a method claim paralleling with system claim 1. Claim 20 is rejected for the same reasons above. 

Claim12 is rejected based on 103 as being unpatentable over Gomez-Mendoza, Zhang and Karas as applied to claim 1 above, further in view of Creguer (USPUB 20150235494)
Regarding claim 12, Gomez-Mendoza as modified by Zhang and Karas does not teach: wherein the activation event includes a passive-entry passive-start (PEPS) event, However Creguer teaches wherein the activation event includes a passive-entry passive-start (PEPS) event. (Creguer [0015] [0016] [0017]; Fig.1)                                                            
"With reference FIG. 1, a vehicle 8 having a passive entry, passive start (PEPS) system 10 is schematically shown to include a body control module or BCM 12 and a keyless fob 22. The BCM 12 is operable to a door lock function 14 for locking and unlocking the vehicle doors, a trunk release func­tion 16 for unlatching the truck lock, an engine start function 18 for starting the engine, and a horn function 20 for beeping the horn...,. The BCM 12 is also operable to wireless communicate with the keyless fob 22 for activating certain vehicle functions. Both the BCM 12 and the keyless fob 22 have data memory-BMC memory 24 and fob memory 26 respectively-which are used to store system identification information and synchronization information for enabling PEPS system functionality. (Creguer [0015])”
                                                                                                                                           It would have been obvious to one having ordinary skill in the art before the effective , wherein the activation event includes a passive-entry passive-start (PEPS) event, as taught by Creguer.  The motivation is to provide operator and/or driver comfort, convenience, security by configuring wireless communication between BCM (body control module) and the Key Fob or other smart devices of the operator.

Claim 15 is rejected based on 103 as being unpatentable over Gomez-Mendoza, Zhang and Karas, as applied to Claim 1 above, further in view of Badri (USPUB 20100188864)
Regarding claim 15, Gomez-Mendoza as modified by Zhang and Karas does not teach wherein the controller configured to detect a lighting condition based on the sensing data and modify the vehicle rendering based on the lighting condition, However Badri teaches, wherein the controller configured to detect a lighting condition based on the sensing data and modify the vehicle rendering based on the lighting condition.
(“The I/O devices 104 may include a user interface, graphical user interface, keyboards, pointing devices, remote and/or local communication links, displays, and other devices that allow externally generated information to be provided to the processing circuit 106, and that allow internal information of the control system 102 to be communicated externally. (Badri [0023])”; "In FIG. 7, the vehicle 100 is depicted moving along a road 250. A pedestrian 252 is crossing the road 250 but is not fully illuminated by the headlight pattern 254 formed by the headlights of the vehicle 100. The vehicle sensors 128x, however, have detected the pedestrian 2 52. Based upon data from the sensors 
 "The OOI data is in the form of a beam 254 which is directed out of the headlight pattern 256 so as to illuminate the pedestrian 252. By using the passenger side headlight, the beam 254 is directed along an axis which crosses the road 250 at an angle greater than an angle of a beam of light directed at the pedestrian 252 that is generated by the rendering system 1301. Thus, the potential for blinding the oncoming driver has been reduced. (Badri [0058])”)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gomez-Mendoza, as modified by Zhang and Karas to include, wherein the controller configured to detect a lighting condition based on the sensing data and modify the vehicle rendering based on the lighting condition, as taught by Badri. The motivation is to navigate the vehicle and other 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED SHEIKH whose telephone number is (571)272-0918.  The examiner can normally be reached on Mon-Fri 7:10-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES LEE can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AHMED . SHEIKH
Examiner
Art Unit 3668



/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668